EXHIBIT 10.1

 

 

DATED    February 4, 2010

 

 

(1)  PHASE FORWARD EUROPE LIMITED

 

(2)  STEPHEN POWELL

 

 

--------------------------------------------------------------------------------

 

SENIOR EXECUTIVE’S SERVICE AGREEMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

 

Page

 

 

 

 

1.

 

Definitions

2

 

 

 

 

2.

 

Employment

4

 

 

 

 

3.

 

Freedom to take up the Appointment

4

 

 

 

 

4.

 

Term of Employment

4

 

 

 

 

5.

 

Duties of the Executive

5

 

 

 

 

6.

 

Hours of Work

7

 

 

 

 

7.

 

Place of Work

7

 

 

 

 

8.

 

Salary and Bonus

7

 

 

 

 

9.

 

Expenses

8

 

 

 

 

10.

 

Car Allowance

8

 

 

 

 

11.

 

Pension and Life Assurance

8

 

 

 

 

12.

 

Health Insurance Benefits

8

 

 

 

 

13.

 

Holiday

9

 

 

 

 

14.

 

Sickness

10

 

 

 

 

15.

 

Termination of Employment

11

 

 

 

 

16.

 

Suspension from Employment

13

 

 

 

 

17.

 

Directorships

14

 

 

 

 

18.

 

Office Communications

14

 

 

 

 

19.

 

Reconstruction

14

 

 

 

 

20.

 

Confidential Information

15

 

 

 

 

21.

 

Post Termination Covenants

16

 

 

 

 

22.

 

Inventions and Copyright

19

 

 

 

 

23.

 

Misrepresentation

20

 

 

 

 

24.

 

Disciplinary and Grievance Procedures

20

 

 

 

 

25.

 

Data Protection

20

 

 

 

 

26.

 

Third Party Rights

21

 

 

 

 

27.

 

Previous Agreements

21

 

 

 

 

28.

 

Notices

21

 

 

 

 

29.

 

Law and Jurisdiction

21

 

 

 

 

30.

 

General Provisions

22

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made on

 

BETWEEN:-

 

(1)              PHASE FORWARD EUROPE LIMITED (Number 3738680 whose Registered
Office is at 1 Park Row, Leeds, West Yorkshire LS1 5AB (the “Company”); and

 

(2)              STEPHEN POWELL of Abney Gate, Hedsor Road, Bourne End, Bucks,
SL8 5DH (the “Executive”)

 

THE PARTIES AGREE as follows:-

 

1.                DEFINITIONS

 

1.1              In this Agreement the following words and expressions shall
have the following meanings:-

 

“the Act”

 

means the Employment Rights Act 1996

 

 

 

“Associated Company”

 

means a company (which is not a Subsidiary or Holding Company of a Group
Company) of which more than 20 per cent of the Equity Share Capital is for the
time being owned by a Group Company or which for the time being owns more than
20 per cent of the Equity Share Capital of a Group Company

 

 

 

“Board”

 

means the Board of Directors of the Company from time to time

 

 

 

“Compensation Committee”

 

means the committee of Phase Forward Incorporated, set up to determine executive
remuneration throughout the Group as appointed from time to time

 

 

 

“Copyright Work and Design Right Work”

 

mean respectively any copyright work or design right work originated, conceived,
written or made by the Executive alone or with others which relates or may
relate to any product, service, process, equipment, system or activity of any
Group Company

 

 

 

“Employment”

 

means the employment of the Executive under this Agreement or, where the context
so requires, the duration of the employment of the Executive under this
Agreement

 

 

 

“Equity Share Capital”

 

has the meaning given to it in section 744 of the Companies Act 1985

 

 

 

“Executive Agreement”

 

means the Executive Agreement of today’s date between Phase Forward
Incorporated, the Company and the Executive

 

 

 

“Group”

 

means

 

--------------------------------------------------------------------------------


 

 

 

(i)

the Company

 

 

 

 

 

 

(ii)

any Holding Company for the time being of the Company

 

 

 

 

 

 

(iii)

any Subsidiary for the time being of the Company or of the Company’s Holding
Company

 

 

 

 

 

 

(iv)

any Associated Company

 

 

 

“Group Company”

 

means the Company and any other member of the Group from time to time

 

 

 

“Holding Company” and “Subsidiary”

 

have the meanings given to them respectively in section 736 of the Companies Act
1985

 

 

 

“Invention”

 

means any invention, discovery or improvement including (without limitation) any
know how, design, process, drawing, formula, computer programme or specification
which relates or may relate to any product, service, process, equipment, system
or activity of any Group Company whether or not now, or at any future time,
capable of being the subject of a United Kingdom or any other patent

 

 

 

“Involuntary Termination upon a Change in Control”

 

has the meaning provided for within the Executive Agreement

 

 

 

“Minority Holder”

 

means a person who, whether solely or jointly, holds or is beneficially
interested in the shares or securities of any company quoted on any Recognised
Investment Exchange provided that such holding or interest does not exceed 1 per
cent of any single class of such shares or securities.  In calculating whether a
person is a Minority Holder there shall be aggregated with any shares or
securities held by him or to which he is beneficially entitled any shares or
securities of the same class which his spouse or any child of his under the age
of 18 years holds or is beneficially entitled to

 

 

 

“Person”

 

includes any natural or legal person and any unincorporated firm, undertaking or
similar body

 

 

 

“Qualifying Shares”

 

any shares required to be held in accordance with the articles of association of
the Company and/or any other Group Company by virtue of the Executive being a
director of the Company or any Group Company or at the request of the Company or
any Group Company excluding, for the avoidance of doubt, any shares awarded to
or provided to or purchased by the Executive under any share purchase or share
option scheme

 

 

 

“Recognised Investment Exchange”

 

has the meaning given to it in section 285 of the

 

--------------------------------------------------------------------------------


 

 

 

Financial Services and Markets Act 2000

 

 

 

“Resignation for Good Reason upon a Change in Control”

 

has the meaning provided for within the Executive Agreement

 

 

 

“Termination without Cause”

 

has the meaning provided for within the Executive Agreement

 

1.2              The headings in this Agreement are for convenience only and
shall not affect its interpretation or construction.

 

1.3              A reference to any statutory or legislative provision includes
a reference to that provision as modified, replaced, amended and/or re-enacted
from time to time.

 

1.4              Any reference to the Executive shall, if appropriate, include
his personal representatives.

 

1.5              Words importing one gender include the other gender.

 

1.6              Any reference in this Agreement to a clause or sub-clause is to
the relevant clause or sub-clause of this Agreement.

 

1.7              Nothing in this Agreement shall be taken to prevent the
Executive from making a protected disclosure in accordance with the Public
Interest Disclosure Act 1998.

 

2.                EMPLOYMENT

 

The Company shall employ the Executive and the Executive agrees to act as Senior
Vice President, Sales and Marketing.

 

3.                FREEDOM TO TAKE UP THE APPOINTMENT

 

The Executive warrants that by virtue of entering into or performing any of his
duties under this Agreement or any other agreement made or to be made between a
Group Company and the Executive he will not be in breach of any express or
implied terms of any contract or of any other obligation binding upon him and he
will indemnify the Company and any other Group Company against any costs,
claims, liabilities and expenses (including legal expenses on an indemnity
basis) arising out of any such breach or alleged breach by him.

 

4.                TERM OF EMPLOYMENT

 

4.1              The Employment began on 1 April 2002 and no previous employment
of the Executive shall count as part of the Executive’s continuous period of
employment for the purposes of the Act.

 

4.2              Subject to Clause 15 (Termination of Employment) and the
Executive Agreement the Employment shall be subject to termination by either
party giving to the other six months prior notice in writing.

 

4.3              Payment in Lieu of Notice

 

The Company may except in the circumstances of a Termination without Cause,
Involuntary Termination upon a Change in Control or Resignation for Good Reason
upon a Change in Control, in each case where the Executive Agreement shall soley
apply in relation to the Executive’s entitlement to notice and to payment on
termination and shall entirely supersede this Agreement, at any time in its
absolute discretion terminate the Employment forthwith by paying to the
Executive, in lieu of the

 

--------------------------------------------------------------------------------


 

notice period referred to in Clause 4.2 (term of employment) or Clause 15.4.1
(termination on account of illness or injury) or any unexpired portion thereof,
an amount equivalent to the Executive’s basic salary and benefits due under
clauses 10, 11 and 12 of this Agreement for such period or part period excluding
any unearned commissions or bonus.  Such a payment shall be subject to such
deductions for tax and national insurance as are required by law and to any
other authorised deductions.

 

4.4              Garden Leave

 

Without prejudice to the provisions of Clauses 4.3 (payment in lieu of notice)
and 15.2 (summary dismissal), the Company may, once notice of termination has
been given by either side require the Executive to cease performing his job for
such period or periods of the notice period as the Company shall in its absolute
discretion determine.  During any such period of garden leave:-

 

4.4.1           the Company shall continue to pay the Executive’s salary and
shall provide all benefits to which he is entitled under this Agreement;

 

4.4.2           without prejudice to the Company’s rights under Clause 5.3
(performance of alternative duties) the Company shall be under no obligation to
provide any work for the Executive and shall be entitled to appoint any other
person or persons to perform the Executive’s duties under this Agreement whether
on a temporary or a permanent basis;

 

4.4.3           the Company may forbid the Executive to enter any Group premises
or to contact any employees, officers, customers, clients, agents or suppliers
of the Group without its prior consent;

 

4.4.4           the Executive shall, at the request of the Board, immediately
deliver to the Company all or any property in his possession or control which
belongs to the Company or which relates to the business of the Company,
including without limitation, all items mentioned in Clauses 15.6.1 and 15.6.2;

 

4.4.5           the Executive shall, at the written request of the Board,

 

(a)        immediately resign (without claim for compensation) from all and any
directorships and other offices which he may hold in any Group Company and from
any other offices which he holds as nominee or representative of any Group
Company; and

 

(b)        transfer without payment as the Company may direct, any Qualifying
Shares held by the Executive in accordance with the articles of association of
the Company and/or any other Group Company

 

and in the event of his failure to do so within 7 days of the said request the
Executive hereby irrevocably authorises any director of the Company for the time
being in his name and on his behalf to execute any documents or do anything else
that is necessary to effect such resignations and transfers; and

 

4.4.6           for the avoidance of doubt the Executive shall continue to be
bound by all the Executive’s obligations under this Agreement insofar as they
are compatible with the Executive being on garden leave including, without
limit, the Executive’s duty of good faith and the Executive’s duties under
Clause 5.5 (Executive not to be employed in any other business).

 

5.                DUTIES OF THE EXECUTIVE

 

5.1              The Executive shall, in his capacity as Senior Vice President,
Sales and Marketing, be responsible to the Board for the sales and marketing
strategy and activities of the Company.

 

--------------------------------------------------------------------------------


 

5.2              The Executive may be required by the Board for any period
covered by this Agreement and without being entitled to further remuneration to
act as an officer of any Group Company or hold any other appointment or office
as nominee or representative of any Group Company.

 

5.3              The Executive accepts that the Company may at its reasonable
discretion require him to perform other, alternative or different duties or
tasks commensurate with his status but not within the scope of his normal duties
and the Executive agrees to perform those duties or undertake those tasks as if
they were specifically required under this Agreement.

 

5.4              During the Employment the Executive shall at all times:-

 

5.4.1           use his best endeavours to promote the interests and reputation
of the Group giving at all times the full benefit of his knowledge, expertise
and skill;

 

5.4.2           faithfully and diligently and to the best of his ability
exercise such powers and perform such duties in relation to the Group’s business
as the Board may from time to time require;

 

5.4.3           keep the Board promptly and fully informed (in writing if so
required by the Board) of his conduct of the business of the Group and provide
the Board with all information regarding the affairs of the Group and his
conduct in relation thereto as it shall require;

 

5.4.4           conform to the instructions or directions of the Board and
implement and apply the policy of the Company as determined by the Board from
time to time; and

 

5.4.5           refrain from making any false or misleading statements about the
Group.

 

5.5              The Executive shall not, save where there is no conflict of
interest with the business of the Company and provided always that by doing so
the Executive is not prevented from devoting his whole working time and
attention to the Company, during the Employment be directly or indirectly
employed engaged concerned or interested, whether as a director, employee,
sub-contractor, partner, consultant, proprietor, agent or otherwise, in any
other business, undertaking or occupation or the setting up of any other
business undertaking or occupation, or accept any other engagement or public
office but the Executive may nevertheless be or become a Minority Holder.

 

5.6              The Executive shall not during or after the Employment
knowingly or willingly do or cause or permit to be done anything which is
calculated or may tend to prejudice or injure the interests of the Group and if
during the Employment the Executive shall learn of any act or omission by any
other person whether or not employed by the Group which is calculated or may
tend to prejudice or injure the interests of the Group he shall promptly report
it to the Board giving all necessary particulars.

 

5.7              The Executive shall comply with all applicable laws,
regulations, rules and codes of conduct including without limitation the Model
Code on Transactions in Securities by Directors and Relevant Employees issued by
the United Kingdom Listing Authority, the City Code on Takeovers and Mergers and
the Code of Market Conduct issued by the Financial Services Authority together
with any policy of the Company from time to time in force in relation to:-

 

5.7.1           dealings in shares, debentures or other securities of the
Company or any other Group Company;

 

5.7.2           any unpublished price sensitive information affecting the
securities of any other company; and

 

5.7.3           any form of market abuse as defined by the Financial Services
and Markets Act 2000.

 

--------------------------------------------------------------------------------


 

6.                HOURS OF WORK

 

6.1              The Executive shall devote the whole of his working time and
attention to the service of the Group except during holidays and any periods of
absence due to illness or injury.

 

6.2              The normal business hours of the Company are 9.00 am to 5.30 pm
Monday to Friday inclusive with a daily lunch break of 60 minutes and shall
apply to the Executive provided that the Executive shall be obliged to work such
further hours as may be necessary for the proper discharge of his duties and
shall not be entitled to receive any additional remuneration for work outside
normal business hours.

 

6.3              The Executive acknowledges that the limit in Regulation 4(1) of
The Working Time Regulations 1998 shall not apply to him and accordingly agrees
that his working time (including overtime) may exceed an average of 48 hours for
each 7 day period in the applicable reference period whenever necessary for the
proper discharge of his duties or in any event as may be required by the
Company.  The Executive shall be entitled to withdraw such agreement by giving
3 months prior written notice to the Company.

 

6.4              In this Agreement “Working Time” has the meaning given to it in
Regulation 2 of the Working Time Regulations 1998.

 

7.                PLACE OF WORK

 

7.1              The Executive is required, in pursuant of his duties under this
Agreement to work within 25 miles of the current International Headquarters in
Maidenhead, Berkshire or as required in Central London.

 

7.2              For the purpose of performing his duties, the Executive shall
undertake such journeys in the United Kingdom and elsewhere (including the
United States and Asia) as may be required to fulfil the Executive’s duties or
as the Board shall otherwise require.  Travelling and other expenses shall be
reimbursed in accordance with Clause 9.

 

8.                SALARY AND BONUS

 

8.1              During the Employment the Company shall pay to the Executive:-

 

8.1.1           a basic salary at the rate of £185,000 for 2010 per year which
shall accrue from day to day and be payable by equal monthly instalments in
arrears on or about the 28th day of each month; and

 

8.1.2           commission and a bonus calculated and payable in accordance with
the rules of the Company’s compensation plan as communicated to the Executive on
an annual basis.

 

and such payments shall be deemed to include any fees or other remuneration
receivable by the Executive as a Director of any Group Company.

 

8.2              The Executive’s compensation plan including basic salary, bonus
and commission shall be reviewed by the Compensation Committee in January each
year.  For the avoidance of doubt it is agreed that the Executive shall have no
contractual right to any increase in his basic salary under this Clause.

 

8.3              For the purposes of sections 13 to 16 of the Act, the Executive
hereby consents to the deduction from his salary and bonus (or from any other
sum due from the Company to the Executive which falls within the definition of
“Wages” in section 27 of the Act) of any sums owing by the Executive to the
Company or to any other Group Company at any time and he also agrees to make
payment to any Group Company of any sums owed by him to any Group Company upon
demand by the Company at any time.  This sub-clause is without prejudice to the
right of any Group Company to recover any sums or balance of sums owed by the
Executive to any such Group Company by legal proceedings.

 

--------------------------------------------------------------------------------


 

9.                EXPENSES

 

9.1              The Company shall, subject to Clause 9.2, repay to the
Executive all travelling, hotel, entertainment and incidental expenses excluding
any car parking or road traffic offence fines reasonably incurred by him in the
proper performance of his duties.

 

9.2              The Executive shall provide all such receipts, vouchers and
evidence of expenses claimed by him as shall be required by the Company or its
Auditors.

 

9.3              If the Company provides the Executive with any credit or charge
card the Executive shall use such card solely for those expenses referred to in
Clause 9 and he shall immediately return any such card to the Company whenever
so required by the Board, and in any event in accordance with the provisions of
Clause 4.4.4 (garden leave), Clause 15.6.2 (termination of employment) and
Clause 16.3 (suspension from employment) where applicable.

 

10.              CAR ALLOWANCE

 

10.1            During the Employment the Company shall pay to the Executive a
car allowance of £1,250 per month which shall accrue from day to day and shall
be payable on or about the 28th of each month.  This amount shall be reviewed
annually but for the avoidance of doubt it is agreed that the Executive shall
have no contractual right to any increase under this Clause.

 

11.              PENSION AND LIFE ASSURANCE

 

11.1            The Executive will be permitted to have 15% of his basic salary
paid into a Pension vehicle of his choosing.

 

11.2            The Company maintains a life assurance scheme (the “Life
Assurance Scheme”) and the Executive shall be entitled to become and remain
throughout the Employment a member of the Life Assurance Scheme, subject to the
rules of the Life Assurance Scheme from time to time in force, details of which
will be provided to the Executive on request by the Company Secretary.  The Life
Assurance Scheme will provide benefits at 4x basic salary plus the value of
benefits under clauses 10 to 12 of this Agreement.  The Company shall be
entitled at any time to withdraw or amend any of the rules or benefits of the
Life Assurance Scheme and/or to terminate the Executive’s participation in the
Life Assurance Scheme provided that if the Company does so it will enable the
Executive to become a member of a comparable scheme providing comparable
benefits subject to the terms of the scheme.

 

12.              HEALTH INSURANCE BENEFITS

 

12.1            During the Employment the Executive shall be entitled to
participate at the Company’s expense:-

 

12.1.1         in the Company’s permanent health insurance scheme (the “PHI
Scheme”); and

 

12.1.2         for himself, his spouse and his dependant children in the
Company’s private medical expenses insurance scheme (together “the Schemes”)

 

subject always to the rules of the Schemes for the time being in force (details
of which are available on request from the Company Secretary) and to the
approval of the relevant insurer.

 

12.2            Notwithstanding Clause 12.1, the Company shall be entitled at
any time:-

 

12.2.1         to terminate either or both of the Schemes; and/or

 

12.2.2         to withdraw or amend any of the rules or benefits of either or
both of the Schemes including the rules referred to in Clause 12.4

 

--------------------------------------------------------------------------------


 

and subject to Clause 12.3 any such changes shall take effect as between the
Company and the Executive upon the Executive receiving written notice of the
same from the Company, such notice to be signed by a director (other than the
Executive) or some other duly authorised officer or agent of the Company and
served on the Executive in person or delivered by hand or first class, recorded
delivery post to his last known private address in the United Kingdom in
accordance with Clause 28.  Provided always that if the Company does so it will
enable the Executive to become a member of comparable schemes providing
comparable benefits subject to the terms of the schemes.

 

12.3            Where the Executive is notified of any changes in accordance
with Clause 12.2, any entitlement to benefit which has already accrued to him at
the time of the change will be dealt with in accordance with the rules of the
relevant scheme immediately prior to the change provided that thereafter the
Executive’s entitlement under the Schemes (if any) shall be subject to any
changes which have been duly notified to him in accordance with Clause 12.2.

 

12.4            The Executive’s entitlement under the PHI Scheme will cease in
accordance with rules of the PHI Scheme.

 

12.5            The Executive will arrange at the Company’s expense up to a
contribution of £250 per annum for the Executive to have an annual health
assessment.

 

13.              HOLIDAY

 

13.1            The Executive is entitled to 30 working days paid holiday in
each holiday year in addition to such bank and other public holidays as are
observed by the Company in accordance with the Company’s holiday policy.  The
holiday year runs from 1 January to 31 December and holiday entitlement is to be
taken at such times and on such notice as is agreed by the Managing Director.

 

13.2            The Executive shall be entitled to carry forward any unused part
of his holiday entitlement to a subsequent holiday year subject to the limits
set out in the Company’s Holiday Policy.

 

13.3            Where the Employment starts or terminates during a holiday year
the Executive will be entitled in that year to such proportion of his annual
holiday entitlement as equals the proportion of time he is employed under this
Agreement in that year, rounded to the nearest half day.

 

13.4            The Executive shall not be entitled to payment in lieu of any
unused part of his holiday entitlement, except on termination of the Employment
in accordance with Clause 13.5.

 

13.5            On termination of the Employment:-

 

13.5.1         the Executive shall be entitled to be paid in lieu of any
outstanding holiday entitlement or, as the case may be, shall be obliged to
repay to the Company salary in respect of holiday take in excess of his
entitlement in his final holiday year and subject to Clause 13.5.2 the basis for
calculation in either case shall be 1/250 of the Executive’s annual basic salary
for each day; and

 

13.5.2         where the Executive has been summarily dismissed in accordance
with Clause 15.2 or where the Executive terminates the Employment in breach of
the notice provisions in Clause 4.2, the calculation of any sum owed by the
Executive in respect of excess holiday entitlement shall be carried out in
accordance with Clause 13.5.1, but the amount of any payment in lieu of
outstanding holiday entitlement owed by the Company shall be calculated as being
£1.

 

13.6            For the avoidance of doubt Regulations 15(1) to 15(4) of the
Working Time Regulations 1998 (the “Regulations”) do not apply to the
Employment; and

 

--------------------------------------------------------------------------------


 

14.              SICKNESS

 

14.1            If the Executive is absent from work due to illness or injury he
will notify the Company Secretary as soon as possible and, if practicable, on
the first working day of incapacity.  The Executive shall complete any
self-certification forms which are required by the Company immediately upon his
return to work and, if his incapacity continues for more than 7 consecutive days
(whether working days or not) shall produce medical certificates to cover the
duration of his absence from work.  Provided the requirements of this
Clause 14.1 are satisfied, the Executive’s absence will be regarded as
authorised.

 

14.2            Without prejudice to Clause 15 (termination of employment) and
Clause 4.3 (payment in lieu of notice) the Executive shall continue to receive
the normal remuneration including any bonus and other contractual benefits due
to him under this Agreement during any authorised period or periods of absence
due to illness or injury up to a maximum of 26 consecutive weeks.  Thereafter he
shall receive such benefits (if any) as may be available to him under the
Company’s permanent health insurance scheme.  All remuneration payable under
this Clause 14.2 shall be inclusive of any statutory sick pay or social security
or other benefits to which the Executive is entitled (whether or not such
benefits are actually recovered).

 

14.3            For statutory sick pay purposes the Executive’s qualifying days
shall be his normal working days.

 

14.4            The Executive may at the Company’s expense be required during
the course of the Employment to attend a medical practitioner or clinic
nominated by the Company for the purpose of a medical examination to help
determine his fitness for continued Employment and he shall undergo any tests
and examinations reasonably required by the said medical practitioner or clinic
and shall co-operate in ensuring the prompt delivery of any resulting report to
the Company.  Such an examination may include or consist of tests for alcohol or
drugs (including “controlled drugs” as defined by the Misuse of Drugs Act 1971)
where the Company has reason to believe that the use of alcohol or drugs is
adversely affecting the Executive’s performance at work or is posing a risk to
health and safety.  Notwithstanding the provisions of the Access to Medical
Reports Act 1988 the Executive hereby consents to the Company obtaining any
medical report relating to his physical or mental health prepared by a medical
practitioner who is or has been responsible for the clinical care of the
Executive.

 

14.5            Third Party Injury to Executive

 

14.5.1         If the Executive is absent from work by reason of any illness or
injury caused wholly or partly by any act or omission of any third party in
relation to which the Executive may be or become entitled to recover damages or
compensation, then all net payments made to the Executive under this Clause 14
in respect of the said absence shall be repaid by the Executive if and to the
extent that he recovers damages or compensation for loss of earnings from the
said third party and/or from the Criminal Injuries Compensation Board or the
Motor Insurers’ Bureau or any other similar body (the “Relevant Bodies”) by
action or otherwise.

 

14.5.2         Where the Executive receives any damages or compensation for loss
of earnings as referred to in Clause 14.5.1, he shall notify the Company in
writing forthwith and shall repay the amount due to the Company under this
Clause within 28 days of receipt of the said damages or compensation.

 

14.5.3         For the avoidance of doubt, where the Executive receives damages
or compensation from a third party and/or the Relevant Bodies in the
circumstances referred to in Clause 14.5.1, and that compensation includes an
unspecified sum for loss of earnings, then the amount owing to the Company under
Clause 14.5.1 will be such sum as is reasonable in all the circumstances.

 

--------------------------------------------------------------------------------


 

14.6            The Company shall be entitled during any period during which the
Executive is absent due to illness or injury in excess of three months to
appoint a further executive to perform the duties and exercise the powers of the
Executive in his place on such terms and conditions as the Company shall see
fit.

 

14.7            For the avoidance of doubt the term “illness or injury” as used
in this Clause 14 includes any mental or psychiatric illness and any injury,
whether or not this has been sustained in the course of the Executive’s duties.

 

15.              TERMINATION OF EMPLOYMENT

 

15.1            General

 

15.1.1         The parties shall be entitled to terminate this Agreement by
giving notice in accordance with the terms of Clause 4.2 although the Employment
shall come to an end automatically without the need for either party to give
notice to the other when the Executive reaches the age of 60.

 

15.1.2         For the avoidance of doubt, where there are no circumstances
justifying summary dismissal under Clause 15.2, the methods by which the Company
may terminate the Employment are not restricted to the giving of notice in
accordance with Clauses 4.2 (term of employment) or 15.4.1 (termination on
account of illness or injury) or to the making of a payment in lieu of notice
under Clause 4.3 (payment in lieu of notice) or to the circumstances set out
within the Executive Agreement and accordingly if the Company terminates the
Employment without giving notice or without making a payment in lieu of notice
then any damages to which the Executive may be entitled shall be calculated in
accordance with ordinary common law principles including those relating to
mitigation of loss and accelerated receipt.

 

15.2            Summary Dismissal

 

Notwithstanding the provisions of Clauses 4.2 (notice clause), 4.3 (payment in
lieu of notice) and 15.4 (termination on account of illness) the Company may by
written notice to the Executive forthwith terminate the Employment (without
being under any obligation to pay any further sums to the Executive whether by
way of compensation, damages or otherwise in respect of or in lieu of any notice
period or unexpired term of this Agreement, and without prejudice to any other
rights of the Company) if the Executive:-

 

15.2.1         materially fails or persistently neglects efficiently and
diligently to carry out his duties to the reasonable satisfaction of the Board;

 

15.2.2         is guilty of any material or persistent breach or non-observance
of any of the provisions of this Agreement;

 

15.2.3         is guilty of gross misconduct or any other conduct which, in the
opinion of the Board is calculated or likely to affect prejudicially the
interests of the Group whether or not such misconduct or other conduct occurs
during or in the context of the Employment;

 

15.2.4         without the express written consent of the Board resigns or
ceases to hold office as a director of the Company or of any other Group Company
of which he had been appointed a director or is disqualified from holding or
ceases to be qualified to hold office as a director by any court order, any
provisions in the articles of the Company or any other Group Company or under
any provision of general law from time to time save where this arises by reason
of him not being re-elected as a director of the Company at any annual general
meeting of the Company at which under the articles of association he is to
retire by rotation;

 

--------------------------------------------------------------------------------


 

15.2.5         is convicted of any criminal offence (excluding an offence under
road traffic legislation in the United Kingdom and elsewhere for which a penalty
of imprisonment cannot be imposed);

 

15.2.6         is made the subject of a bankruptcy order or have a receiving
order or an administration order made against him or make any composition or
arrangement with his creditors generally or otherwise take advantage of any
statute from time to time in force offering relief for insolvent debtors;

 

15.2.7         becomes addicted to or is habitually under the influence of
alcohol or any drug (not being a drug prescribed for the Executive by a medical
practitioner for the treatment of a condition other than drug addiction) the
possession of which is controlled by law;

 

15.2.8         is expelled, suspended or subject to any serious disciplinary
action by any relevant professional or other body as a result of which he is no
longer able to perform his duties under this Agreement; or

 

15.2.9         becomes a patient within the meaning or the Mental Health
Act 1983.

 

15.3            In the event that any part of the share capital of the Company
shall be quoted on any Recognised Investment Exchange it shall be a fundamental
term of this Agreement that the Executive shall comply at all times with the
Model Code for transactions in securities by directors and relevant employees
issued from time to time by the Financial Services Authority as the United
Kingdom Listing Authority (the “Model Code”) and it shall be the responsibility
of the Executive to make himself aware of the provisions of the Model Code and
the parties agree that (without prejudice to the effect of any other conduct of
the Executive) any breach by the Executive of the Model Code shall be gross
misconduct for the purpose of Clause 15.2.3.

 

15.4            Termination on Account of Illness or Injury

 

15.4.1         Without prejudice to Clauses 15.2 (summary dismissal) and 4.3
(payment in lieu of notice) and subject to Clause 15.4.2 (restrictions on
dismissals in context of PHI scheme), but notwithstanding any other provision of
this Agreement, if the Executive shall become unable to perform his duties
properly by reason of illness or injury for a period or periods aggregating at
least 180 days in any period of 12 consecutive calendar months (the “Period or
Periods of Incapacity”) then the Company may, by not less than three months
prior written notice to the Executive, terminate the Employment.

 

15.4.2         Where the Executive is receiving benefits under the PHI Scheme
(the “PHI Benefits”) or where his absence due to illness or injury may entitle
him to PHI Benefits in the future, the Company shall not terminate the
Employment for any reason where to do so would render the Executive ineligible
for PHI Benefits or eligible for a reduced rate of PHI Benefits PROVIDED THAT
nothing in this sub-clause shall prevent the Company from:-

 

(a)        terminating the Employment pursuant to Clause 15.2 (summary
dismissal); or

 

(b)        terminating the Employment under Clause 15.1.1 by reason of
redundancy; or

 

(c)        terminating the Employment forthwith where the Executive ceases to
receive PHI Benefits and in such circumstances the Executive agrees that the
Company would be acting reasonably in so terminating the Employment

 

and for the avoidance of doubt it is agreed that whilst the Executive is absent
from work and receiving PHI Benefits the fact that the Employment continues by
virtue of this sub-clause shall not entitle the Executive to payment of his
salary or to any other benefits under this Agreement.

 

--------------------------------------------------------------------------------


 

15.5            Miscellaneous

 

On the termination of this Agreement for whatever reason, the Executive shall at
the written request of the Board:-

 

15.5.1         immediately resign (without claim for compensation) from all and
any directorships and other offices which he may hold in any Group Company and
from any other appointments or offices which he holds as nominee or
representative or any Group Company; and

 

15.5.2         transfer without payment as the Company may direct, any
Qualifying Shares held by the Executive in accordance with the articles of
association of the Company and/or any other Group Company

 

and if he should fail to do so within 7 days of the said request the Executive
hereby irrevocably authorises any director of the Company for the time being in
his name and on his behalf to execute any documents or do anything else that is
necessary to effect such resignations and/or transfers.

 

15.6            Upon termination of the Employment for whatever reason the
Executive shall forthwith deliver to the Company or its authorised
representative such of the following as are in his possession or control:-

 

15.6.1         all keys, security and computer passes, plans, statistics,
documents, records, papers, magnetic disks, tapes or other software storage
media including any copies thereof which belong to the Group or which relate to
the business of the Group including all copies, records and memoranda (whether
or not recorded in writing or on computer disk or tape) made by the Executive of
any Confidential Information (as defined by Clause 20.5);

 

15.6.2         all credit cards and charge cards provided for the Executive’s
use by the Company; and

 

15.6.3         all other property of the Group not previously referred to in
this Clause.

 

16.              SUSPENSION FROM EMPLOYMENT

 

In order to investigate a complaint of misconduct made against the Executive the
Company shall be entitled to suspend the Executive from his duties on full pay
with full entitlement to all other benefits to which he is entitled under this
Agreement for so long as the Board shall consider necessary in order to
facilitate a proper investigation of such complaint and during such period of
suspension:-

 

16.1            without prejudice to Clause 5 (duties of the Executive) the
Company shall be under no obligation to provide any work for the Executive and
shall be entitled to appoint any other person or persons to perform the
Executive’s duties under this Agreement whether on a temporary or a permanent
basis;

 

16.2            the Company may forbid the Executive to enter any Group premises
or to contact any employees, officers, customers, clients, agents or suppliers
of the Group without its prior consent;

 

16.3            the Executive shall, at the request of the Board, immediately
deliver to the Company all or any property in his possession or control which
belongs to the Company or which relates to the business of the Company,
including without limitation all items mentioned in Clauses 15.6.1 and 15.6.2;
and

 

16.4            the Executive shall continue to be bound by all the Executive’s
obligations under this Agreement insofar as they are compatible with the
Executive being suspended from duties, including without limit the Executive’s
duty of good faith and the Executive’s duties under Clause 5.5 (Executive not to
be employed in any other business).

 

--------------------------------------------------------------------------------


 

17.              DIRECTORSHIPS

 

17.1            If during the Employment the Executive shall cease to be a
director of the Company or any other Group Company (otherwise than for a reason
justifying summary dismissal pursuant to Clause 15.2.4) the Employment shall
continue as if he had been employed as an Executive Manager with the same status
as previously save that the Executive shall not present himself as a Director of
the Company and the terms of this Agreement (save those relating to the holding
of the office of director) shall continue in full force and effect.

 

18.              OFFICE COMMUNICATIONS

 

18.1            During the Employment the Executive will have access to the
Company’s telecoms and computer system (the “Office System”) which provides for
communication by various means including telephone, fax, e-mail, voice mail and
video conferencing link and which also allows access to the internet.  The
Office System (which includes without limitation any mobile telephone or laptop
computer provided by the Company to the Executive) is intended primarily for
business use and must be operated and used strictly in accordance with Company
policy including, where relevant, the Company’s IT Policy as varied from time to
time.  Breach of any such policy will normally be treated as a serious
disciplinary matter.

 

18.2            The Company may, at any time during the Employment, where this
is necessary in the interests of the Company’s business, monitor the Executive’s
use of the Office System (whenever this occurs).  This power includes, without
limitation, the ability to monitor:-

 

18.2.1         the timing, duration and contents of any communication whatsoever
sent by or to the Executive via the Office System; and

 

18.2.2         the Executive’s access to and use of the internet

 

and the Executive consents to such monitoring taking place.

 

18.3            The Executive must not send any e-mails or other messages on the
Office System which are of a defamatory or abusive nature, which constitute
sexual or any other form of harassment or which are calculated to or may tend to
prejudice or injure the interests of the Group.  In addition he is prohibited
from accessing or downloading any pornographic or other offensive material on
the Office System.  The Executive agrees to indemnify the Company during and
after the termination of the Employment against all liabilities arising from the
Executive’s breach of this provision.

 

18.4            This Clause is without prejudice to the Executive’s obligations
under Clause 25 (data protection).

 

19.              RECONSTRUCTION

 

If the Employment of the Executive is terminated by reason of the liquidation,
reorganisation, or other reconstruction of the Company or any other Group
Company or as part of any other rearrangement of the affairs of the Company or
any other Group Company not involving a liquidation, and the Executive is
offered Employment by a reconstructed Company or by another Group Company on
substantially similar terms (for the avoidance of doubt the Executive’s basic
salary and contractual benefits shall be no less than those due under this
Agreement and the bonus opportunity for the Executive shall be on substantially
similar terms) and comparable status then, subject to the provisions of the
Transfer of Undertakings (Protection of Employment) Regulations 1981, the
Executive shall be obliged to accept such offer and shall have no claim against
the Company or any reconstructed or Group Company in respect of the termination
of the Employment.

 

--------------------------------------------------------------------------------


 

20.              CONFIDENTIAL INFORMATION

 

20.1            The Executive Director is aware that in the course of Employment
under this Agreement he will have access to and be entrusted with information in
respect of the business and finances of the Company and its dealings,
transactions and affairs and likewise in relation to any other Group Company all
of which information is or may be Confidential Information.  Accordingly the
Executive gives the undertakings set out in this Clause 20 to the Company for
itself and for the benefit of and as trustee for any Group Company.

 

20.2            The Executive shall not during the Employment or afterwards use
exploit (except for the benefit of the Group) or divulge to any third party by
any means any Confidential Information except he shall be permitted to do so:-

 

20.2.1         when necessary in the proper performance of the duties of his
Employment;

 

20.2.2         with the express written consent of the Board; or

 

20.2.3         where this is required by law.

 

20.3            The Executive shall, during the Employment, use his best
endeavours to prevent the unauthorised use or disclosure of any Confidential
Information whether by any other officer, employee or agent of the Group or
otherwise and shall be under an obligation promptly and freely to report to the
Board any such unauthorised use or disclosure which comes to his knowledge.

 

20.4            The Executive shall not, during the Employment or at any time
thereafter make, except for the benefit of the Company or any other Group
Company any copy, record, or memorandum (whether recorded in writing, on
computer disk or tape or otherwise) of any Confidential Information and any such
copy record or memorandum made by the Executive during the Employment shall be
and remain the property of the Company and accordingly shall be returned by the
Executive to the Company on termination of the Employment in accordance with
Clause 15.6 or when required to do so by the Board pursuant to Clause 4.4.4
(garden leave) or Clause 16.3 (suspension from employment) or at any other time
during the Employment at the request of the Board.

 

20.5            In this Agreement “Confidential Information” means:-

 

20.5.1         all information which relates to the business, finances,
transactions, affairs, products, services, processes, equipment or activities of
the Company and any other Group Company which is designated by the Company and
any other Group Company as confidential; and

 

20.5.2         all information relating to such matters which comes to the
knowledge of the Executive in the course of the Employment and which, by reason
of its character and/or the manner of its coming to his knowledge, is evidently
confidential

 

and shall include without limitation information as to processes, formulas,
data, computer programs, software and documentation, know-how, improvements,
discoveries, developments, designs, algorithms, inventions, techniques,
strategies, new products, marketing plans, strategic and business plans,
forecasts, unpublished financial statements, business forms, contract forms,
report formats, budgets, projections, licenses, prices, costs, customer, client
and supplier lists, employee lists and employee information, and any other
information of a similar nature not available to the public, whether oral or
written, in drawings or in machine-readable form, and whether or not expressly
marked “Confidential” or “Proprietary”, provided that information shall not be,
or shall cease to be, Confidential Information if and to the extent that it
comes to be in the public domain otherwise than as a result of the unauthorised
act or default of the Executive.

 

20.6            This Clause is without prejudice to the Executive’s obligations
under Clause 25 (data protection).

 

--------------------------------------------------------------------------------


 

21.              POST TERMINATION COVENANTS

 

21.1            For the purposes of this Clause the following words and
expressions shall have the following meanings:-

 

21.1.1

 

“Business”

 

(i) any business relating to computer software used in the management of and
data collection for clinical trials of pharmaceutical products and/or safety
reporting software (ii) any other business in which the Company or any Group
Company is engaged on the Termination Date and in or with which the Executive
has been involved or concerned during the period of 12 months prior to the
Termination Date and (iii) any other business in which the Company or any Group
Company is actively planning to become engaged on the Termination Date and in
connection with the planning of which the Executive has had significant
involvement or had access to Confidential Information during the period of 12
months prior to the Termination Date

 

 

 

 

 

21.1.2

 

“directly or indirectly”

 

the Executive acting either alone or jointly with or on behalf of any other
person, firm or company, whether as principal, partner, manager, employee,
contractor, director, consultant, investor or otherwise

 

 

 

 

 

21.1.3

 

“Key Personnel”

 

any person who is at the Termination Date or was at any time during the period
of 6 months prior to the Termination Date employed or engaged as a consultant in
the Business in an executive or senior managerial capacity and with whom the
Executive has had dealings other than in a de minimis way during the course of
the Employment

 

 

 

 

 

21.1.4

 

“Prospective Client”

 

any person, firm or company which has been engaged in negotiations, with which
the Executive has been personally involved, with the Company or any other Group
Company with a view to purchasing goods and services from the Company or any
other Group Company during the period of 6 months prior to the Termination Date

 

 

 

 

 

21.1.5

 

“Relevant Area”

 

the United Kingdom and any other geographic area in which the Company or any
Group Company carries on business or has carried on business within the period
of 12 months prior to the Termination Date

 

 

 

 

 

21.1.6

 

“Relevant Client”

 

any person, firm or company which at any time during the 12 months prior to the
Termination Date was a client of the Company or any other Group Company, with
whom or which the Executive dealt regularly other than in a de minimis way or
for whom or which the Executive was responsible on behalf of the Company or any
other Group Company at any time during the said period

 

--------------------------------------------------------------------------------


 

21.1.7

 

“Relevant Goods and Services”

 

any goods and services competitive with those supplied by the Company or any
other Group Company at any time during the 12 months prior to the Termination
Date in the supply of which the Executive was regularly involved or concerned at
any time during the said period

 

 

 

 

 

21.1.8

 

“Relevant Period”

 

the period of the Employment and the period of 12 months from the Termination
Date except that any period of garden leave served by the Executive pursuant to
Clause 4.4 shall reduce the Relevant Period accordingly

 

 

 

 

 

21.1.9

 

“Relevant Supplier”

 

any person, firm or company which at any time during the 12 months prior to the
Termination Date was a supplier of any goods or services (other than utilities
and goods or services supplied for administrative purposes) to the Company or
any other Group Company and with whom or which the Executive had personal
dealings during the Employment other than in a de minimis way

 

 

 

 

 

21.1.10

 

“Termination Date”

 

the date on which the Employment shall terminate

 

21.2            Without prejudice to Clause 5.5 (Executive not to be employed in
any other business) the Executive shall not without the prior written consent of
the Board directly or indirectly at any time within the Relevant Period engage
or be concerned or interested in any business within the Relevant Area which
(a) competes or (b) will at any time during the Relevant Period compete with the
Business.  Nothing in this sub-clause shall prevent the Executive from being or
becoming a Minority Holder provided that the Executive discloses this to the
Company.

 

21.3            The Executive shall not without the prior written consent of the
Board directly or indirectly at any time within the Relevant Period:-

 

21.3.1         (a)      solicit the custom of; or

 

(b)        facilitate the solicitation of; or

 

(c)        deal with

 

any Relevant Client in respect of any Relevant Goods and Services; or

 

21.3.2         (a)      solicit the custom of; or

 

(b)        facilitate the solicitation of; or

 

(c)        deal with

 

any Prospective Client in respect of any Relevant Goods and Services; or

 

21.3.3         (a)      interfere; or

 

(b)        endeavour to interfere,

 

--------------------------------------------------------------------------------


 

with the continuance of supplies to the Company and/or any other Group Company
(or the terms relating to those supplies) by any Relevant Supplier.

 

21.4            The Executive shall not without the prior written consent of the
Board directly or indirectly at any time during the Relevant Period:-

 

21.4.1         entice away from the Company or any other Group Company; or

 

21.4.2         endeavour to entice away from the Company or any other Group
Company; or

 

any Key Personnel.

 

21.5            The Executive shall not without the prior written consent of the
Board directly or indirectly at any time during the Relevant Period:-

 

21.5.1         employ or engage; or

 

21.5.2         endeavour to employ or engage

 

any Key Personnel.

 

21.6            The Executive acknowledges that the provisions of this Clause
are fair, reasonable and necessary to protect the goodwill and interests of the
Company and any other Group Companies (the “Interests”).  Whilst the provisions
of this Clause 21 have been framed with a view to ensuring that the Interests
are adequately protected taking account of the Group’s legitimate expectations
of the future development of the business, it is acknowledged by the Executive
that the business may change over time and as a result it may become necessary
to amend the provisions of this Clause 21 in order to ensure that the Interests
remain adequately protected.  The Executive, therefore, agrees that the Company
shall be entitled to propose amendments to the provisions of this Clause 21 in
accordance with Clause 21.7 below in order to protect the Interests.

 

21.7            In order to amend the provisions of this Clause 21, the Company
shall notify the Executive in writing of why it believes it is necessary to
amend Clause 21 and the amendments which it proposes.  The Executive shall then
have a period of 14 calendar days in which to put forward any objections which
he might have to the proposed amendments.  In the event of the Executive not
putting forward any such objections, then this Clause 21 shall take effect with
the proposed amendments on the expiry of the 14 day period.  In the event of the
Executive putting forward any objections, the Company shall endeavour to
accommodate them, insofar as they are reasonable and where reasonably possible,
to agree the amendments with the Executive.

 

21.8            The Executive acknowledges that the provisions of this Clause 21
shall constitute severable undertakings given to the Company for itself and for
the benefit of and as trustee for each of the other Group Companies and the said
undertakings may be enforced by the Company on its own behalf and on behalf of
any of the other Group Companies.

 

21.9            If any of the restrictions or obligations contained in this
Clause 21 is held not to be valid on the basis that it exceeds what is
reasonable for the protection of the goodwill and interests of the Company and
any other Group Company but would be valid if part of the wording were deleted
then such restrictions or obligations shall apply with such deletions as may be
necessary to make it enforceable.

 

21.10          The Executive acknowledges and agrees that he shall be obliged to
draw the provisions of this Clause 21 to the attention of any third party who
may at any time before or after the termination of the Employment offer to
employ or engage the Executive in any capacity and for whom or with whom the
Executive intends to work during the Relevant Period.

 

--------------------------------------------------------------------------------


 

21.11          The Executive shall, at the request and cost of the Company,
enter into a direct agreement or undertaking with any other Group Company to
which the Executive provides services whereby he will accept restrictions
corresponding to the restrictions in this Clause (or such of them as may be
appropriate in the circumstances) as the Company may require in the
circumstances.

 

22.              INVENTIONS AND COPYRIGHT

 

22.1            It shall be a duty of the Executive during the Employment to
consider and keep under review the ways if any in which the products, services,
processes, equipment, systems  and activities of the Company and any other Group
Company might be improved and/or enhanced.

 

22.2            If during the Employment the Executive alone or with others
makes or discovers any Invention he shall promptly disclose it to the Board
giving full particulars of it including all necessary drawings, models and
specifications and the Executive agrees and acknowledges that:-

 

22.2.1        because of the nature of his duties and the responsibilities
arising from them he has a special obligation to further the interests of the
Company so that all Inventions made by the Executive in the performance of his
duties or as a result of any special project for the Company outside the scope
of his normal duties and all rights in such Inventions shall belong to the
Company; and

 

22.2.2        the provisions of this sub-clause:-

 

(a)        shall not entitle the Executive to any compensation beyond the salary
and bonus to which he is entitled under Clause 8 of this Agreement except that
in the case of any Invention on which a British patent has been granted or
assigned to the Company where the Company has derived outstanding benefit from
such patent, the Executive may be entitled by virtue of section 40 of the
Patents Act 1977 to claim additional compensation; and

 

(b)        shall not restrict the Executive’s rights under sections 39 to 43 of
the Patents Act 1977.

 

22.3            The Executive shall promptly disclose to the Board any Copyright
Work and/or Design Right Work originated, conceived, written or made during the
course of the Employment and hereby acknowledges that by virtue of the
Employment the Copyright and/or Design Right in any such Work vests
automatically and forthwith in the Company.

 

22.4            The Executive hereby waives all and any moral rights (as defined
in Chapter IV of the Copyright Designs and Patents Act 1988).

 

22.5            The Executive shall, at the cost of the Company and on demand,
execute all such documents and do all such other acts as the Company shall
require to enable the Company or its nominee to obtain the full benefit of any
Invention, Copyright Work and Design Right Work to which the Company is entitled
and all the rights therein and to secure such patent, utility, model, copyright
or design registration or similar protection in any part of the world as the
Company may consider appropriate.

 

22.6            The Executive shall give to the Company, or any successor in
title therefrom, such assistance as the Company may require (in its absolute
discretion) in connection with any dispute or threatened dispute directly or
indirectly relating to any Invention, Copyright Work or Design Right Work or any
associated right or registration or other protection in respect thereof
(including but not limited to the execution of documents, the swearing of any
declarations or oaths, the providing of information and the participation in any
proceedings before any Court or tribunal).

 

--------------------------------------------------------------------------------


 

22.7            The Executive shall not disclose to any other Person without the
consent of the Company being previously obtained (which if given may be subject
to conditions) the details of any Invention, Copyright Work or Design Right
Work.

 

22.8            The Executive hereby irrevocably authorises any director of the
Company for the time being in his name and on his behalf  to execute any
documents and to do everything necessary to give effect to this Clause 22.

 

22.9            If the Executive shall during the Employment make or discover
any Invention or make, originate, conceive or write any Copyright Work or Design
Right Work in which, despite the previous provisions of this Clause, any
intellectual property rights belong to the Executive and not the Company then
the Executive shall if so required by the Board:-

 

22.9.1        negotiate in good faith with the Company for the assignment or
licensing to the Company or its nominee of such rights; and

 

22.9.2        until such rights shall be fully and absolutely vested in the
Company shall hold the same as trustee for the Company.

 

22.10          Decisions as to the patenting and exploitation of any Invention
shall be at the sole discretion of the Company and the Company shall not be
under any obligation to take any step or register any patent or other right in
respect of, or to develop or exploit, any Invention or Copyright or Design Work
made, discovered, originated, conceived or written by the Executive.

 

22.11          Nothing in this Clause shall be taken to limit or derogate from
the obligations of the Executive under Clause 20 (confidential information).

 

23.              MISREPRESENTATION

 

The Executive shall not, after termination of the Employment, wrongfully
represent himself as being employed by, or connected with, the Company or any
other Group Company.

 

24.              DISCIPLINARY AND GRIEVANCE PROCEDURES

 

24.1            There is no specific disciplinary procedure which applies to the
Employment.

 

24.2            If the Executive is dissatisfied with any disciplinary decision
or seeks redress for any grievance relating to the Employment he should raise
the issue with the Managing Director of the Company.  If this does not lead to a
resolution satisfactory to the Executive he may formally refer the issue to the
President and CEO of Phase Forward Incorporated.

 

25.              DATA PROTECTION

 

25.1            The Executive shall at all times during the Employment act in
accordance with the Data Protection Act 1998 (the “1998 Act”) and shall comply
with any policy introduced by the Company from time to time to comply with the
1998 Act.

 

25.2            The Executive agrees to provide the Company in its capacity as
Data Controller with all Personal Data relating to him which is necessary or
reasonably required for the proper performance of this Agreement, the
administration of the employment relationship (both during and after the
Employment) or the conduct of the Company’s business or where such provision is
required by law (the “Authorised Purposes”).

 

--------------------------------------------------------------------------------


 

25.3            The Executive explicitly consents to the Company or any other
Group Company processing his Personal Data, including his Sensitive Personal
Data, where this is necessary or reasonably required to achieve one or more of
the Authorised Purposes.

 

25.4            The Executive acknowledges that the Company may, from time to
time collect or disclose his Personal Data (including his Sensitive Personal
Data) from and to third parties (including without limitation the Executive’s
referees, any management consultants or computer maintenance companies engaged
by the Company, the Company’s professional advisers and any other Group
Companies) and consents to such collection and disclosure even where this
involves the transfer of such data outside the European Economic Area where this
is necessary or reasonably required to achieve one or more of the Authorised
Purposes.

 

25.5            The Company agrees to process any Personal Data made available
to it by the Executive in accordance with the provisions of the 1998 Act.

 

25.6            In this Clause “Data Controller” “Personal Data” “processing”
and “Sensitive Personal Data” shall have the meaning set out in sections 1 and 2
of the 1998 Act.

 

26.              THIRD PARTY RIGHTS

 

26.1            The Company and the Executive agree that no term of this
Agreement (including the terms of any documents incorporated either expressly or
by implication into this Agreement) shall be enforceable by a Third Party in his
own right by virtue of section 1(1) of the Contracts (Rights of Third Parties)
Act 1999 and for the avoidance of doubt this Agreement may be rescinded or
varied in whole or in part by agreement between the Company and the Executive
without the consent of any such Third Party.

 

26.2            For the purposes of this Clause a “Third Party” means any person
who is not named as a party to this Agreement.

 

27.              PREVIOUS AGREEMENTS

 

This Agreement constitutes the entire understanding between the parties with
respect to its subject matter and supersedes all previous agreements and
undertakings (if any) relating to the employment of the Executive by the Company
or any other Group Company.

 

28.              NOTICES

 

28.1            Any notice to be given under this Agreement by either party
shall be in writing and if given by the Company shall be signed by a Director
(other than the Executive) or some other duly authorised officer or agent of the
Company and if given by the Executive shall be signed by him.

 

28.2            Any notice to the Company shall be served at the address of its
registered office for the time being and may be delivered by hand or sent by
first class recorded delivery post.

 

28.3            Any notice to the Executive shall be served on him in person or
at his last known private address and may be delivered by hand to that address
or sent by first class recorded delivery post.

 

29.              LAW AND JURISDICTION

 

29.1            This Agreement is governed by and shall be construed in
accordance with English law.

 

29.2            The parties submit to the exclusive jurisdiction of the English
courts with regard to any dispute or claim arising under this Agreement except
to the extent that it is provided elsewhere in this Agreement that such dispute
or claim should be resolved by any person acting as an expert.

 

--------------------------------------------------------------------------------


 

30.              GENERAL PROVISIONS

 

30.1            Any amendment to this Agreement (other than an amendment to
Clause 21 which must be made in accordance with Clause 21.7) must be recorded in
writing and signed by the parties to be effective.  For the avoidance of doubt
the provisions of this Clause do not apply to any amendments to the Schemes
referred to in Clause 12 which must be made in accordance with Clause 12.2.

 

30.2            The complete or partial invalidity or unenforceability of any
provision of this Agreement for any purpose shall in no way affect:-

 

30.2.1         the validity or enforceability of such provisions for any other
purpose;

 

30.2.2         the remainder of such provisions; or

 

30.2.3         the remaining provisions of this Agreement.

 

30.3            This Agreement is intended by the Company to be a statement in
writing of the terms of the Employment under section 1 of the Act.

 

30.4            If there is any conflict between the provisions of this
Agreement and the provisions of the articles of association of the Company from
time to time the said articles shall prevail.

 

30.5            No waiver by the Company other than one made in writing by
resolution of the Board of any breach by the Executive of any provision of this
Agreement and no failure, delay or forbearance by the Company in exercising any
of its rights shall be taken to be a waiver of such breach or right or shall
prevent the Company from later taking any action or making any claim in respect
of such breach or right.

 

30.6            There are no collective agreements which directly affect the
terms and conditions of the Employment.

 

30.7            The Executive is not required to work outside the UK for a
consecutive period in excess of one month and accordingly there are no
particulars in this regard relevant to the Employment.

 

SIGNED by or on behalf of the parties on the date which first appears in this
Agreement.

 

SIGNED by Stephen Powell

)

/s/ Stephen Powell

 

)

 

 

 

 

SIGNED by Robert Weiler (Director/Secretary)

)

/s/ Robert Weiler

for and on behalf of the Company

)

 

 

--------------------------------------------------------------------------------